          Case 20-33644 Document 23 Filed in TXSB on 08/12/20 Page 1 of 6



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                               HOUSTON DIVISION


IN RE:   Udonsi Olugu Kalu                                             CHAPTER 13
         8202 Almera Falls Drive
         Cypress, TX 77433                                             CASE NO. 20-33644-H4

                       DEBTOR


          NOTICE OF HEARING REGARDING (1) CONFIRMATION OF PROPOSED CHAPTER 13 PLAN,
           (2) VALUATION OF COLLATERAL, (3) DISMISSAL OF CHAPTER 13 BANKRUPTCY CASE,
         (4) CONVERSION OF CHAPTER 13 CASE, AND (5) ENTRY OF OTHER ORDERS CONCERNING
                                   ADMINISTRATION OF CASE

         The United States Bankruptcy Court will conduct a hearing on whether (1) to confirm the debtor(s)
proposed bankruptcy plan, (2) dismiss this case, (3) convert this case under chapter 7, and/or (4) to enter other
orders concerning the administration of this case. The hearing will take place on October 19, 2020 at 10:00 am at U.S.
Bankruptcy Court, 515 Rusk, Room 401, 4th Floor, Houston, TX 77002-0000.

          Attached to this notice is a copy of the statistical cover sheet submitted by the debtor(s) with their
proposed plan. This cover sheet serves as a summary of the plan. A complete copy of the proposed plan is
available from clerk of the Court or the Debtor(s) Attorney. The Court may consider the current plan or a modified
plan at the confirmation hearing.

         If you object to confirmation of the plan, you must file your objection at least seven days before the
confirmation hearing and serve a copy of the objection on the debtor, the debtor(s) counsel, the Chapter 13 Trustee,
and parties requesting notice.

        If the plan is not confirmed, the Court may consider whether to dismiss this chapter 13 case due to
unreasonable delay that is prejudicial to creditors. The Court may also consider whether the case should be
converted to a case under chapter 7 of the Bankruptcy Code.

         The Court may also consider whether to enter other orders that are appropriate for administration of this
case.
Dated: 08/12/2020
                                                         /s/ David G. Peake
                                                         DAVID G. PEAKE, TRUSTEE
                                                         ADMISSIONS ID NO. 15679500
                                                         9660 HILLCROFT, STE 430
                                                         HOUSTON, TX 77096
                                                         (713)283-5400
                   Case 20-33644 Document 23 Filed in TXSB on 08/12/20 Page 2 of 6


Debtor(s):     Udonsi Olugu Kalu                                                          Case No: 20-33644-H4-13




                                                    Exhibit "A"
                                           Plan Summary for Proposed Plan

                                                 Disposable Income and Plan Payments

      (A)           (B)       (C)             (D)          (E)      (F)                (G)                       (H)                   (I)
 Projected      Projected  Projected        Payment       Beg.     Ending       Payments for the          Savings Fund***             Total
 Schedule       Schedule Disposable         Amount       Month     Month       Benefit of Creditors          Deposits               Monthly
 "I" Income          "J"    Income            to            #*       #         and for Reserves**        Established Under          Trustee
   (From        Expenses ( Column A         Trustee                                                       Plan (Column D           Payments
    most          (From      minus                                                                        minus Column G)         (Column D
  recently         most   Column B)                                                                                                multiplied
     filed       recently                                                                                                         by number
 Schedule          filed                                                                                                           of months
        I)      Schedule                                                                                                              paid)
                      J)                                                        Per          Total         Per         Total
                                                                               Month                      Month
   $5,686.85     $5,301.56       $385.29      $385.00    1: 08/20 19: 02/22     $385.00     $7,315.00        $0.00        $0.00       $7,315.00
                                            $1,265.00 20: 03/22 60: 07/25     $1,265.00    $51,865.00        $0.00        $0.00      $51,865.00
                                                               Grand Total                 $59,180.00                     $0.00      $59,180.00
                                                Less Posted Chapter 13
                                                                                            $3,521.36
                                                        Trustee Fee****

                                                              Net Available                $55,658.64


* This is the month in which the first payment is due for this amount. The Debtor(s) must commence payments not later than 30 days after the
petition date.

** Reserves are established under Paragraph 23 of the Plan.

*** Savings funds are funds established under Paragraph 22 of the Plan.

**** The Posted Chapter 13 Trustee Fee is based on the percentage listed on the Court's website.




                                                                          1
                  Case 20-33644 Document 23 Filed in TXSB on 08/12/20 Page 3 of 6


Debtor(s):   Udonsi Olugu Kalu                                                   Case No: 20-33644-H4-13


                                     Projected Trustee Disbursements to Secured Creditors
                Name of Holder /                     Claim         Plan       Monthly      Starting    Ending     Total
             Description of Collateral                             Int.       Payment      Month #     Month #
                                                                   Rate       Amount

 Citibank North America                              $3,030.00
 Laptop Computer
 Treated under Plan Section: 7
 Check One:         Surrendered      Transferred     Retained (paid direct)    Retained (paid through Trustee)*
 Cure Claim
 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim
 Monthly Refinance Payment (¶ 8B)
                Name of Holder /                     Claim         Plan       Monthly      Starting    Ending     Total
             Description of Collateral                             Int.       Payment      Month #     Month #
                                                                   Rate       Amount
 SG Owners Association, Inc.
 8202 Almera Falls Dr., Cypress, TX 77433
 Treated under Plan Section: 8A
 Check One:         Surrendered      Transferred     Retained (paid direct)    Retained (paid through Trustee)*
 Cure Claim
 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim                                    $8,584.87       5.00%      Pro-Rata           1         56   $9,917.35
 Monthly Refinance Payment (¶ 8B)
                Name of Holder /                     Claim         Plan       Monthly      Starting    Ending     Total
             Description of Collateral                             Int.       Payment      Month #     Month #
                                                                   Rate       Amount

 Chase Mortgage                                    $162,796.00
 8202 Almera Falls Dr., Cypress, TX 77433
 Treated under Plan Section: 10
 Check One:         Surrendered      Transferred     Retained (paid direct)    Retained (paid through Trustee)*
 Cure Claim
 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim
 Monthly Refinance Payment (¶ 8B)




                                                                 2
                  Case 20-33644 Document 23 Filed in TXSB on 08/12/20 Page 4 of 6


Debtor(s):   Udonsi Olugu Kalu                                                  Case No: 20-33644-H4-13


                Name of Holder /                    Claim         Plan       Monthly      Starting    Ending     Total
             Description of Collateral                            Int.       Payment      Month #     Month #
                                                                  Rate       Amount
 US Bank                                           $12,422.00
 2015 Jeep Grand Cherokee
 Treated under Plan Section: 10
 Check One:         Surrendered      Transferred    Retained (paid direct)    Retained (paid through Trustee)*
 Cure Claim
 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim
 Monthly Refinance Payment (¶ 8B)
                Name of Holder /                    Claim         Plan       Monthly      Starting    Ending     Total
             Description of Collateral                            Int.       Payment      Month #     Month #
                                                                  Rate       Amount
 Volkswagen Credit, Inc                             $6,172.00
 2015 Volkswagon Jetta
 Treated under Plan Section: 10
 Check One:         Surrendered      Transferred    Retained (paid direct)    Retained (paid through Trustee)*
 Cure Claim
 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim
 Monthly Refinance Payment (¶ 8B)
                Name of Holder /                    Claim         Plan       Monthly      Starting    Ending     Total
             Description of Collateral                            Int.       Payment      Month #     Month #
                                                                  Rate       Amount

 BMO Harris Bank, N.A.
 Wabash Trailer
 Treated under Plan Section: 11
 Check One:         Surrendered      Transferred    Retained (paid direct)    Retained (paid through Trustee)*
 Cure Claim
 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim                                  $10,000.00       5.00%      Pro-Rata           1         56   $6,931.27
 Monthly Refinance Payment (¶ 8B)
                Name of Holder /                    Claim         Plan       Monthly      Starting    Ending     Total
             Description of Collateral                            Int.       Payment      Month #     Month #
                                                                  Rate       Amount

 Cypress Fairbanks ISD
 2017 Wabash Trailer (Business Property)
 Treated under Plan Section: 11
 Check One:         Surrendered      Transferred    Retained (paid direct)    Retained (paid through Trustee)*
 Cure Claim
 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim                                   $1,308.37    12.00%        Pro-Rata           1         56   $1,857.03
 Monthly Refinance Payment (¶ 8B)

                                                                3
                  Case 20-33644 Document 23 Filed in TXSB on 08/12/20 Page 5 of 6


Debtor(s):   Udonsi Olugu Kalu                                                          Case No: 20-33644-H4-13


                Name of Holder /                        Claim          Plan        Monthly         Starting     Ending           Total
             Description of Collateral                                 Int.        Payment         Month #      Month #
                                                                       Rate        Amount
 Harris County
 Wabash Trailer
 Treated under Plan Section: 11
 Check One:         Surrendered        Transferred       Retained (paid direct)       Retained (paid through Trustee)*
 Cure Claim
 3002.1(c) Amount
 Monthly Payment
 Total Debt Claim                                       $1,000.00      12.00%          Pro-Rata             1           56       $1,419.30
 Monthly Refinance Payment (¶ 8B)

                                                                           Total of Payments to Secured Creditors              $20,124.95
* Amounts for Cure Claims, Monthly Payments, Total Debt Claims and Monthly Refinance Payments should be listed only if the box for "Retained
(paid through Trustee)" is checked.



                                       Projected Trustee Disbursements to Priority Creditors
               Name of Holder /                         Claim          Int.        Monthly          Beg.         End             Total
  Nature of Priority (Taxes, Attorneys Fees,                           Rate        Payment         Month #      Month #
                   DSO, etc.)                                                      Amount

 Internal Revenue Service                              $20,103.00         0.00%        Pro-Rata             1           56      $20,103.00
 Taxes
 Treated under Plan Section: 6

 KEMSLEY LAW FIRM, P.L.L.C.                             $2,890.00         0.00%        Pro-Rata             1           56       $2,890.00
 Attorney Fees
 Treated under Plan Section: 6

                                                                            Total of Payments to Priority Creditors            $22,993.00

                                                     Projected Trustee Reserve Funds
                                                 Reserve Fund Type                                                               Total
                                         (Ad Valorem Taxes, Insurance, HOA)

 HOA Fees (SG Owners Association, Inc.)                                                                                          $7,500.00

                                                                                             Total of Reserve Funds              $7,500.00




                                                                      4
                 Case 20-33644 Document 23 Filed in TXSB on 08/12/20 Page 6 of 6


Debtor(s):   Udonsi Olugu Kalu                                                        Case No: 20-33644-H4-13


                                                            SUMMARY
 1     Total Payments to Trustee                                                                                 $59,180.00
 2     Less Total Savings Fund Deposits                                                                               $0.00
 3     Net Trustee Payments (Line 1 minus line 2)                                                                $59,180.00
 4     Less Posted Chapter 13 Trustee Fee                                                                         $3,521.36
 5     Less Total Payments by Trustee to Secured Creditors                                                       $20,124.95
 6     Less Total Payments by Trustee to Priority Creditors (§§507(a)(1) - (a)(10))                              $22,993.00
 7     Less Total Reserve Funds                                                                                   $7,500.00
 8     Net Available for General Unsecured Creditors (Line 3 minus lines 4-7)                                     $5,040.69

                                            Unsecured Creditor Distribution Estimate
 9     Estimated Total General Unsecured Claims                                                                 $231,722.91
 10    Forecast % Dividend on General Unsecured Claims (Line 8 divided by line 9)                                       2%

                                                  Best Interest of Creditors Test
 11    Total Non-Exempt Property                                                                                  $4,976.71
 12    Total Distributions to Administrative, Priority and General Unsecured Creditors                           $31,555.05
       (Line 4 plus line 6 plus line 8 plus any direct payments by Debtor(s) under the
       Plan in satisfaction of prepetition priority claims)




                                                                  5
